Title: From George Washington to Adam Stephen, 26 April 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 26 April 1756]
To Lieutenant Colonel Stephen, at Fort Cumberland.Sir,

I received your several Letters yesterday, and am very glad to hear that all our Garrisons are safe. We every day expect very strong reinforcements and as soon as they arrive, shall scour all the woods between this and Fort Cumberland: and put what is possible to spare into the Garrisons: But, until I have effected the first plan, can not possibly join you; as it would be of the worst consequence to leave the Enemy, who have now burnt, killed, and destroyed every thing they fell in with, even as low as Opekon in the heart of this County, to proceed to that Fort. I must desire you will be very diligent; and send your Orders to the other Garrisons as oft as you see occasion. Yours &c.

G:W.
Winchester, April 26th 1756.    

